Citation Nr: 0202847	
Decision Date: 03/26/02    Archive Date: 04/04/02	

DOCKET NO.  98-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a September 22, 1967 rating decision, which denied 
entitlement to service connection for schizophrenia, was 
clearly and unmistakably erroneous.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia, entitlement to service 
connection for nicotine dependence, and entitlement to 
service connection for chronic obstructive pulmonary disease 
due to tobacco use and/or nicotine dependence acquired in 
service, will be the subject of a later decision.)  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In a July 2000 decision, the Board, inter alia, determined 
that there was no clear and unmistakable error in the RO's 
September 1967 decision denying entitlement to service 
connection for schizophrenia.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2000, Counsel for VA 
filed an unopposed motion for remand and requested a stay of 
proceedings pending a ruling on the motion.  The Court 
granted the motion and vacated the Board's July 2000 decision 
by order in April 2001.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's order.  


FINDINGS OF FACT

1.  A September 22, 1967, RO decision denied entitlement to 
service connection for schizophrenia, and the veteran did not 
perfect an appeal of that decision.

2.  The September 22, 1967, decision considered the 
applicable law and regulations in effect at that time and was 
appropriately supported by the evidence then of record.


CONCLUSION OF LAW

The September 22, 1967, rating decision which denied 
entitlement to service connection for schizophrenia was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§  3.104, 3.105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A portion of the Court's April 2001 order, vacating and 
remanding the issue of whether a September 22, 1967 rating 
decision which denied entitlement to service connection for 
schizophrenia was clearly and unmistakably erroneous, was 
specifically for the purpose of permitting consideration of 
the recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  The 
Court has held that the VCAA has no applicability in 
determining whether there was clear and unmistakable error in 
decisions by the Board.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  More recently the Court 
concluded, in affirming a Board finding of no clear and 
unmistakable error in an RO decision, that the VCAA is not 
applicable to clear and unmistakable error matters.  Parker 
v. Principi, No. 00-1889 (Jan. 28, 2002).  

In any event, the record reflects that the veteran has been 
provided with a statement of the case informing him of the 
governing legal criteria, the evidence considered, and the 
reasons for the decision reached in denying his claim that 
there was clear and unmistakable error in the September 1967 
RO decision.  Further, although the Board's July 2000 
decision has been vacated, it did serve to provide the 
veteran additional notification regarding the governing legal 
criteria, the evidence of record, and reasoning upon which a 
determination regarding whether there was clear and 
unmistakable error in the September 1967 RO decision would be 
based.  A review of the record indicates that, at the time of 
the September 1967 decision, there were no additional VA 
medical records available that were not contained in the 
claims file and considered in that decision. 

The September 22, 1967, RO decision consists of a letter from 
the RO that informed the veteran that because he had failed 
to report for a scheduled examination, his claim had been 
denied.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error.  38 C.F.R. § 3.104(a), 3.105(a).  

The Court had propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and, (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245. 

"The claimant...must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Russell, at 313.  
The Board notes that the standard of proof in claims of clear 
and unmistakable error is much higher than in other matters 
considered by the Board.   The Court has stated that clear 
and unmistakable error is the type of error which is 
"undebatable, so that it can be said that reasonable minds 
could only so conclude that the original decision was fatally 
flawed at the time it was made."  Russell, at 313-314.  
Therefore, in order for the veteran's claim to succeed, it 
must be shown that either the facts or law compelled a 
substantially different conclusion.  Russell, at 313.

The regulations in effect at the time of the September 22, 
1967, decision provided that where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing of the new claim.  38 C.F.R. § 3.158 (1967).  

The regulations in effect on September 22, 1967, also 
provided that every person applying for compensation shall 
submit to examinations, including periods of hospital 
observation, when required by VA.  38 C.F.R. § 3.329 (1967).  

The regulations further provided that when a veteran, without 
adequate reason, failed to report for a VA examination, 
including periods of hospital observation requested for 
compensation purposes, the award to the veteran and any 
dependents would be discontinued.  38 C.F.R. § 3.655(a) 
(1967). 

If the claim was abandoned and the veteran subsequently 
stated that he was willing to report for examination, 
benefits could be paid from the date of the receipt of the 
new claim if the veteran reported for such examination within 
one year from the date of the notice to report.  38 C.F.R. 
§ 3.655(f) (1967).

The RO found that the veteran had abandoned his claim and 
therefore, his claim was denied.  Based upon the evidence of 
record, and applying the appropriate law and regulations, the 
Board finds that the RO's findings were appropriate and 
tenable.  The veteran's current disagreement with the 
September 22, 1967, decision is merely a "disagreement as to 
how the facts were weighed or evaluated," which  may not 
constitute clear and unmistakable error.  See Russell, at 
313. 

The veteran separated from active service on April 28, 1967.  
His initial claim for service connection for schizophrenia 
was received on May 8, 1967.  

The report of a VA examination reflects that the examination 
was accomplished on June 6, 1967.  The examiner indicated 
that "this individual had some sort of an acute emotional 
disturbance when he was overseas.  At the present time, I see 
nothing to suggest a schizophrenic reaction, but he was 
examined carefully in several hospitals and I suppose the 
medication that he is taking has had some effect on the 
clinical picture as seen today."  The examiner provided a 
diagnosis of schizophrenic reaction, undifferentiated type, 
in good remission, with medication.

A memorandum, dated June 6, 1967, reflects that it seemed 
that the doctor at the examination had some question about a 
diagnosis of schizophrenia.  A period of hospital observation 
and evaluation was suggested in order to assist in arriving 
at a correct current diagnosis.

A July 26, 1967, VA Form 21-2507, Request for Physical 
Examination, indicates that the RO requested that a period of 
observation and evaluation be conducted.  That form was 
received by the facility to schedule the period of 
observation and evaluation on July 31, 1967.  A subsequent 
note, dated September 7, 1967, indicates that the veteran 
failed to report for the requested period of hospital 
observation and evaluation.  Therefore, the September 22, 
1967, denial letter was issued.

It has been argued that the veteran did not receive a letter 
notifying him to appear for the requested period of 
observation and evaluation.  However, there is a presumption 
of regularity under which it is presumed that Government 
officials have properly discharged their official duties.  
United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-
15 (1926).  This presumption of regularity in the 
administrative process may be rebutted by clear evidence to 
the contrary.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999); Mindenhall v. Brown, 7 Vet. App. 217, 274 (1994).  
Thus, there is a rebuttable presumption that VA properly 
discharged its official duties with respect to the veteran's 
claim, including sending an appropriate notification letter 
regarding the scheduled period of hospital observation and 
evaluation.  The veteran's current statement that he did not 
receive the letter, alone, is not the type of clear evidence 
to the contrary that would be sufficient to rebut the 
presumption of regularity.  Schoolman, at 311.  There is no 
evidence that the letter was returned as undeliverable.

There is no evidence of record that the letter notifying the 
veteran of the scheduled period of hospital observation and 
evaluation was not mailed or that it was returned, that would 
rebut the presumption of regularity.  Thus the presumption of 
regularity that the notification letter informing the veteran 
of the scheduled period of hospital observation and 
evaluation was mailed and delivered has not been overcome.

It has also been asserted that the veteran was diagnosed with 
schizophrenia within one year following his discharge from 
service, thus warranting the establishment of service 
connection for schizophrenia.  However, this is, in 
substance, an argument as to how the facts of record were 
weighed or evaluated at the time of the September 1967 
decision.  In this respect, the purpose for the scheduled 
period of hospital observation and evaluation, for which the 
veteran failed to report, was precisely for the purpose of 
determining if the veteran did in fact have a diagnosis of 
schizophrenia when there was competent medical evidence of 
record that there was no objective symptomatology.  A 
"disagreement as to how the facts were weighed or evaluated," 
does not constitute clear and unmistakable error.  
Russell, at 311.

The RO's findings were reasonable interpretations of the 
facts and evidence of record at the time of the September 22, 
1967, rating decision, and were not clearly and unmistakably 
erroneous in light of the law and regulations in effect at 
that time.  Accordingly, the Board finds that neither the 
facts as known, nor the law or regulations in effect on 
September 22, 1967, would compel the finding that the veteran 
was entitled to service connection for schizophrenia, and the 
September 22, 1967, decision is not otherwise clearly and 
unmistakably erroneous.  Therefore, the veteran's claim is 
denied.  38 U.S.C.A. § 5108; 38 C.F.R. §§  3.104, 3.105.  


ORDER

The September 22, 1967, decision that denied the veteran's 
claim of entitlement to service connection for schizophrenia 
was not clearly and unmistakably erroneous and the appeal of 
this issue is denied. 



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

